                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                      DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 4/3/2020


 UNITED STATES OF AMERICA,
                                                                No. 18-Cr-570 (RA)
                       v.
                                                                      ORDER
 ARIEL BURGOS,

                            Defendant.


 RONNIE ABRAMS, United States District Judge:

         Defendant Ariel Burgos has requested to adjourn his self-surrender date of April

 21, 2020 in light of COVID-19. The Government has no objection. The Court, therefore,

 grants Mr. Burgos’ request and extends his self-surrender date to July 21, 2020. Mr.

 Burgos is ordered to self-surrender directly to the designated BOP facility on that date

 before 2:00 p.m. To the extent that it remains feasible, the Court continues to

 recommend that Mr. Burgos be designated to Otisville Correctional Facility or a facility

 in or near the New York City area.

 SO ORDERED.

Dated:     April 3, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
